            CASE 5:82-cr-00003-PJS Doc. 53 Filed 08/19/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                             Case No. 5:82‐CR‐0003 (PJS)

                      Plaintiff,

 v.                                                              ORDER

 DONALD LOREN MCIVOR,

                      Defendant.

       Donald Loren McIvor, pro se.

       Defendant Donald McIvor pleaded guilty to one count of kidnaping in violation

of 18 U.S.C. § 1201(a) and was sentenced to life in prison. McIvor recently moved for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). The Court denied his motion,

explaining that, because McIvor committed his offense before November 1, 1987,

§ 3582(c)(1)(A) does not apply to him. ECF No. 51.

       Shortly after the Court issued its order, McIvor filed a reply brief relating to his

§ 3582(c)(1)(A) motion. In the reply, McIvor concedes that § 3582(c)(1)(A) does not

apply to him, but asks the Court to reduce his sentence under the version of Fed. R.

Crim. P. 35 that was in effect at the time of his offense.1 For the reasons that follow,

McIvor’s request is denied.




       1
       All citations to Rule 35 and 18 U.S.C. § 1201(a) in this opinion are to the versions
that were in effect at the time of McIvor’s 1982 offense.
            CASE 5:82-cr-00003-PJS Doc. 53 Filed 08/19/21 Page 2 of 5




       McIvor presents a number of arguments in favor of granting him relief under

Rule 35. Roughly speaking, these arguments can be grouped into three categories:

(1) the Court should reduce his sentence based on the kinds of factors that courts

typically consider in evaluating compassionate‐release motions under § 3582(c)(1)(A),

such as McIvor’s health, the COVID‐19 pandemic, and evidence of rehabilitation; (2) the

Court should reduce or correct his sentence due to various due‐process and other

violations that occurred in connection with his change‐of‐plea and sentencing

proceedings; and (3) the Court should reduce or correct his sentence because the United

States Parole Commission’s refusal to grant him parole is contrary to the intentions of

the sentencing judge and violates various constitutional provisions.

       Under the version of Rule 35 that applies to McIvor, a court may correct an

“illegal sentence” at any time. Fed. R. Crim. P. 35(a). In the context of Rule 35(a),

however, “illegal sentence” has a specific—and quite narrow—meaning: It refers to a

sentence that is, on its face, in excess of or otherwise contrary to statute. See United

States v. Peltier, 312 F.3d 938, 942 (8th Cir. 2002) (“A sentence is not illegal if the

punishment meted out was not in excess of that prescribed by the relevant statutes,

multiple terms were not imposed for the same offense, or the terms of the sentence itself

are not legally or constitutionally invalid in any other respect.” (citation, quotation

marks, and brackets omitted)). McIvor received a single sentence of life imprisonment,



                                               -2-
            CASE 5:82-cr-00003-PJS Doc. 53 Filed 08/19/21 Page 3 of 5




which was authorized under the statute of conviction. ECF No. 47 at 1; 18 U.S.C.

§ 1201(a). Accordingly, he cannot show that his sentence is “illegal” within the meaning

of Rule 35(a).

       McIvor makes a somewhat convoluted argument to the effect that the Parole

Commission is imposing double punishment on him and unlawfully extending his

sentence because, in denying his applications for parole, it has considered various

circumstances (such McIvor’s other offenses and his refusal to participate in sex‐

offender treatment) that McIvor believes should not be considered. Whether or not

McIvor’s argument is correct, this argument is not an attack on the sentence itself;

instead, it is an attack on the manner in which the sentence is being executed, and it

therefore does not come within Rule 35(a)’s meaning of “illegal sentence.” Cf. Zabel v.

U.S. Att’y, 829 F.2d 15, 17 (8th Cir. 1987) (“Appellant next argues that the commission

improperly relied on the allegedly unconstitutional state convictions in applying the

parole guidelines. This claim challenges the execution rather than the validity of his

federal sentences.”).

       In addition to permitting a court to correct an “illegal sentence,” Rule 35 also

permits a court to correct a sentence that was imposed “in an illegal manner.” Fed. R.

Civ. P. 35(a). It further permits a court to reduce a sentence. Fed. R. Crim. P. 35(b). In

both cases, however, the rule imposes a time limit: a defendant must move for such



                                            -3-
            CASE 5:82-cr-00003-PJS Doc. 53 Filed 08/19/21 Page 4 of 5




relief (or the court must act sua sponte) within 120 days after one of the following events:

(1) imposition of the sentence; (2) revocation of probation; (3) receipt of a mandate

affirming the judgment or dismissing the appeal; or (4) entry of any order or judgment

of the Supreme Court denying review of or having the effect of upholding a judgment

of conviction or revocation. Id.

       McIvor was sentenced in 1982 and he cites no indication that any other triggering

event occurred within the 120 days preceding his Rule 35 request. To the extent that

McIvor is seeking a reduction in his sentence or contending that it was imposed in an

illegal manner (such as, for example, in violation of due process), therefore, his request

is untimely. Peltier, 312 F.3d at 940 (“This 120‐day requirement has been said to be

jurisdictional, and the rules of criminal procedure specifically prohibited the district

court from enlarging the 120‐day filing period.”); id. at 942 (characterizing a claim that a

sentence was based on false information and therefore violated due process as a claim

that the sentence was imposed “in an illegal manner”).

       In summary, the various grounds on which McIvor seeks relief under Rule 35 are

either not cognizable or untimely under that rule. Accordingly, McIvor’s request is

denied.




                                            -4-
          CASE 5:82-cr-00003-PJS Doc. 53 Filed 08/19/21 Page 5 of 5




                                        ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT defendant’s request for relief under Fed. R. Crim. P. 35

[ECF No. 52] is DENIED.


 Dated: August 19, 2021                      s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                           -5-
